TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 11, 2021



                                     NO. 03-21-00144-CV


                                 The State of Texas, Appellant

                                                v.

  City of Austin, Texas; County of Travis, Texas; Steve Adler, in his Official Capacity as
  Mayor, City of Austin, Texas; Andy Brown, in his Official Capacity as County Judge,
 County of Travis, Texas; and Mark E. Escott, in his Official Capacity as Interim Medical
  Director and Health Authority for the City of Austin and County of Travis, Appellees




        APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BAKER




This is an appeal from the interlocutory order signed by the trial court on March 26, 2021. The

parties have filed an agreed motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Appellant shall pay all costs relating to this appeal, both in this Court and

in the court below.